Citation Nr: 1411786	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to June 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issues of entitlement to a total disability rating based upon individual unemployability (TDIU) and entitlement to nonservice-connected (NSC) pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current headaches are related to her military service.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (explaining the three elements of service connection).  

The Veteran has reported headaches during active service and since that time.  Specifically, she reported onset of headaches during service in November 2004.  Service treatment records also document the Veteran's report of frequent or severe headaches in a March 2006 post-deployment health reassessment.  VA treatment records document the Veteran's consistent report of headaches beginning in July 2006 after service discharge.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  Here, the Board finds the Veteran's statements regarding continuity of symptomatology to be competent and credible, especially in light of her complaints of headaches in service and continuing to the present, and thus, probative of the nexus aspect of the Veteran's claim in this case.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, her credibility is not diminished by her association of her headaches with several different causes, including in-service dental treatment, a service-connected lumbar disability, a nonservice-connected neck torticollis condition, and caffeine consumption.  

(CONTINUED ON NEXT PAGE)

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for headaches is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As the Board herein fully grants the Veteran's claim on appeal, any discussion with regard to VA's duties to notify and assist the Veteran in substantiating her claim is unnecessary.  


ORDER

Service connection for headaches is granted.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


